                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20-cv-00296-MR

KAYIE SHAUNE D. WRIGHT,          )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
THOMAS A. HAMILTON,              )
                                 )
              Defendant.         )
________________________________ )

     THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint [Doc. 1], filed under 42 U.S.C. § 1983. See 28 U.S.C. §§ 1915(e)

and 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2, 8].

I.   BACKGROUND

     Pro se Plaintiff Kayie Shaune D. Wright (“Plaintiff”) is a North Carolina

state inmate currently incarcerated at Tabor Correctional Institution (“Tabor

CI”) in Tabor City, North Carolina. He filed this action on October 13, 2020,

pursuant to 42 U.S.C. § 1983, naming Thomas Hamilton, identified as the

Unit Manager of E-Unit at Marion Correctional Institution, as the sole

Defendant. [Doc. 1]. Plaintiff alleges that, on June 5, 2019 at approximately

9:00 a.m., while Plaintiff was in full restraints, Plaintiff was escorted by

Defendant Hamilton from the shower area to a cell. While inside the cell but



        Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 1 of 6
before Hamilton secured it and while Plaintiff remained in full restraints,

Plaintiff faced the door, “being of no ‘aggressive state.’” Defendant Hamilton

then sprayed Plaintiff’s facial area with O.C. pepper spray, even though

Plaintiff was “not in any way attempting to cause harm” nor was it necessary

to restore discipline. [Doc. 1 at 3, 4]. This caused Plaintiff a “fear of well

being injury and emotional distress immediately.” [Id. at 3]. Plaintiff was

escorted to the shower for decontamination. He remained in restraints and

in his clothing while placed in the shower, which caused the pepper spray to

“expand[ ] (with connection of water!) over [his] body” causing his “facial area

to [his] feet to ‘burn’ of heating of O.C. pepper spray with abnormal

breathing.” [Id. at 4]. Plaintiff further alleges that no medical assessment

was provided and that he, therefore sought protective custody, which

Defendant Hamilton denied. [Id.].

         Plaintiff claims he suffered physical injury and is currently being treated

for depression due to the alleged used of excessive force. [Id. at 4]. Plaintiff

seeks compensatory damages, declaratory and injunctive relief, and costs.

[Id.].

II.      STANDARD OF REVIEW

         Because Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the


                                          2

           Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 2 of 6
grounds that it is “frivolous or malicious [or] fails to state a claim on which

relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under § 1915A

the Court must conduct an initial review and identify and dismiss the

complaint, or any portion of the complaint, if it is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or seeks monetary relief

from a defendant who is immune to such relief.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the

violation of a right secured by the Constitution or laws of the United States

and must show that the deprivation of that right was committed by a person

acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).


                                         3

          Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 3 of 6
      The Eighth Amendment prohibits the infliction of “cruel and unusual

punishments,” U.S. CONST. amend. VIII, and protects prisoners from the

“unnecessary and wanton infliction of pain.” Whitley v. Albers, 475 U.S. 312,

319 (1986). To establish an Eighth Amendment claim, an inmate must

satisfy both an objective component–that the harm inflicted was sufficiently

serious–and a subjective component–that the prison official acted with a

sufficiently culpable state of mind. Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir. 1996). In adjudicating an excessive force claim, the Court must

consider such factors as the need for the use of force, the relationship

between that need and the amount of force used, the extent of the injury

inflicted, and, ultimately, whether the force was “applied in a good faith effort

to maintain or restore discipline, or maliciously and sadistically for the very

purpose of causing harm.” Whitley, 475 U.S. at 320-21.

      Furthermore, the Supreme Court has made clear that “[a]n inmate who

is gratuitously beaten by guards does not lose his ability to pursue an

excessive force claim merely because he has the good fortune to escape

without serious injury.” Wilkins v. Gaddy, 130 S. Ct. 1175, 1178-79 (2010).

      Taking Plaintiff’s allegations as true for the purposes of this initial

review and drawing all reasonable inferences in his favor, Plaintiff states an

Eighth Amendment claim against Defendant Hamilton.


                                        4

         Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 4 of 6
      Finally, however, because Plaintiff has been transferred from Marion

to Tabor CI, Plaintiff’s claims for injunctive relief are moot and will be

dismissed. Incumaa v. Ozmint, 507 F.3d 281, 286-87 (4th Cir. 2007).

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendant Hamilton for violation of Plaintiff’s Eighth

Amendment rights survives initial review.

                                    ORDER

      Local Rule 4.3 sets forth a procedure to waive service of process for

current and former employees of the North Carolina Department of Public

Safety (“NCDPS”) in actions filed by North Carolina State prisoners. In light

of the Court’s determination that this case passes initial review, the Court will

order the Clerk of Court to commence the procedure for waiver of service as

set forth in Local Civil Rule 4.3 for Defendant Hamilton, who is alleged to be

a current or former employee of NCDPS.

      IT IS, THEREFORE, ORDERED that Clerk of Court shall commence

the procedure for waiver of service as set forth in Local Civil Rule 4.3 for

Defendant Hamilton, who is alleged to be a current or former employee of

NCDPS.




                                        5

         Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 5 of 6
IT IS SO ORDERED.
                            Signed: December 7, 2020




                               6

  Case 1:20-cv-00296-MR Document 9 Filed 12/07/20 Page 6 of 6
